In two related juvenile delinquency proceedings against the appellant pursuant to Family Court Act article 3, the appeals are from two orders of disposition of the Family Court, Kings County (Martinez-Perez, J.), both entered January 8, 1993, which, upon (1) a fact-finding order of the Family Court, Westchester County (Murphy, J.), entered March 26, 1992, made upon admissions of the appellant, finding that he had committed acts which, if committed by an adult, would have constituted the crimes of criminal mischief in the fourth degree and possession of burglar’s tools, and (2) a fact-finding order of the same court, also entered March 26, 1992, made upon admissions of the appellant, finding that he had committed acts which, if committed by an adult would have constituted the crime of possession of burglar’s tools, adjudged him to be a juvenile delinquent and placed him with the Division of Youth for concurrent periods of 12 months.
Ordered that the orders of disposition are affirmed, without costs or disbursements.
Under the circumstances of this case, the evidence at the hearing was sufficient to justify a finding that the appellant had violated certain conditions of the adjournment in contemplation of dismissal order and the procedure followed by the court satisfied due process requirements (see, Morrissey v Brewer, 408 US 471, 481).
Therefore, the court did not improvidently exercise its discretion in vacating the adjournment in contemplation of dismissal order and restoring the matter to the calendar for disposition (see, Family Ct Act § 315.3 [1]). Balletta, J. P., O’Brien, Thompson and Altman, JJ., concur.